              Case 2:18-cv-01635-JCC Document 113 Filed 10/05/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL E. WITHEY, and SHARON                       CASE NO. C18-1635-JCC
      MAEDA,
10
                                                          MINUTE ORDER
11                           Plaintiffs,
              v.
12
      FEDERAL BUREAU OF INVESTIGATION
13    (FBI),
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          Having considered the parties’ supplemental briefing (Dkt. Nos. 109–112), Plaintiffs’
19   request that the Court order the parties to file an Agreed and Disputed Statement of Facts (Dkt.
20   No. 106) is DENIED.
21          DATED this 5th day of October 2020.
22
                                                            William M. McCool
23                                                          Clerk of Court

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
